Order of disposition, Family Court, Bronx County (Carol Stokinger, J.), entered on or about September 24, 2001, which, upon a fact-finding determination that appellant, a person then legally responsible for the subject child, had neglected him, placed the child with the Administration for Children’s Services for a period of 12 months, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence which demonstrated that appellant’s home was unsafe and that appellant’s mental state was such that the subject child was in imminent danger (see e.g. Matter of Danielle M., 151 AD2d 240 [1989]).
Appellant’s argument on appeal with respect to the denial of her application pursuant to Family Court Act § 1028 for return of the subject child pending completion of neglect proceedings has been rendered moot by Family Court’s subsequent fact-finding determination of neglect (Matter of Rasheeda L., 264 AD2d 649 [1999]).
*219Appellant’s arguments regarding the dispositional order have been rendered moot by a subsequent order extending the placement, from which no appeal has been taken (Matter of F. Children, 199 AD2d 81 [1993]). These arguments are without merit in any event. We note that the Jamaican authorities determined that appellant no longer had a right to adopt the subject Jamaican orphan. Concur—Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.